 

Exhibit 10.3







The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission. (TD72-5-04)







DEED OF TRUST

(Due on Transfer - Strict)




THIS DEED OF TRUST is made this 28 day of January, 2012, between Wildcat Mining
Corporation, a Nevada corporation ("Wildcat") whose address is 1630 Ringling
Blvd., Sarasota, FL 34236, and the Public Trustee of the County in which the
Property (see paragraph 1) is situated ("Trustee"); for the benefit of Sarasota
Varca Associates LLC, whose address is P.O. Box 49256, Sarasota, Florida 34230
("Lender").




Borrower and Lender covenant and agree as follows:




1.

Property in Trust.  Wildcat, in consideration of the indebtedness herein recited
and the trust herein created, hereby grants and conveys to Trustee in trust,
with power of sale, all of the following described lode mining claims situate,
lying and being in the California Mining District, La Plata County, Colorado:




NAME OF CLAIM (Patented Lode)

PATENT U.S. SURVEY NUMBER

 

 

Idaho Millsite

18320

Idaho Millsite No.1

18321

Idaho Millsite No.2

18321

Alpine

18321

Lord Kitchener

17108

Hartford

17108

Gertrude

16616

Good Hope

17124

SUNRISE

17124

Cathryn

16616

Midnight

19646

Helen

19515

Midnight No.2

19646

Pay Day

19516 "A"

Pay Day Millsite

19516 "B"




which has the address of n/a (Property Address), together with all its
appurtenances (the "Property").




2.

Notes; Other Obligations Secured. This Deed of Trust is given to secure to
Lender:




(a)

the repayment of the indebtedness evidenced by subordinated secured promissory
notes executed by Varca Ventures, Inc. ("Varca") and Wildcat in the aggregate
principal sum of $400,000 U.S. Dollars (the "Notes") , with interest on the
unpaid principal balance from the date of each Note until paid, at the rate of
12% percent per annum, with the entire principal amount and accrued and unpaid
interest due and payable in full at the address set forth in each of the Notes,
or such other place as Lender may designate, on July 31, 2013.  








Page 1 of 7







--------------------------------------------------------------------------------



(b)

the payment of all other sums, with interest thereon at 12% per annum, disbursed
by Lender in accordance with this Deed of Trust to protect the security of this
Deed of Trust; and




(c)

the performance of the covenants and agreements of Wildcat herein contained.




3.

Title. Wildcat covenants that Wildcat owns and has the right to grant and convey
the Property, and warrants title to the same, subject to general real estate
taxes for the current year, easements of record or in existence, and recorded
liens, declarations, restrictions, reservations and covenants, if any, as of
this date, including a deed of trust recorded November 29, 2006.




4.

Payment of Principal and Interest.  Varca shall promptly pay when due the
principal of and interest on the indebtedness evidenced by the Notes, and any
applicable late charges as provided in the Notes and shall perform all other
covenants contained in the Notes.




5.

Application of Payments.  All payments made under the terms hereof or the Notes
shall be applied first to the payment of accrued interest and, secondly, upon
the principal balance.




6.

Prior Mortgages and Deeds of Trust; Charges; Liens.  Wildcat shall perform all
of Wildcat’s obligations under any prior deed of trust and any other prior
liens. Wildcat shall pay all taxes, assessments and other charges, fines and
impositions attributable to the Property which may have or attain a priority
over this Deed of Trust, and leasehold payments or ground rents, if any, when
due, directly to the payee thereof. Despite the foregoing, Wildcat shall not be
required to make payments otherwise required by this paragraph if Wildcat, after
notice to Lender, shall in good faith contest such obligation by, or defend
enforcement of such obligation in, legal proceedings which operate to prevent
the enforcement of the obligation or forfeiture of the Property or any part
thereof, only upon Wildcat making all such contested payments and other payments
as ordered by the court to the registry of the court in which such proceedings
are filed.




7.

Property Insurance. Wildcat shall keep the improvements now existing or
hereafter erected on the Property insured against loss by fire or hazards
included within the term “extended coverage” in an amount at least equal to the
lesser of (1) the insurable value of the Property or (2) an amount sufficient to
pay the sums secured by this Deed of Trust as well as any prior encumbrances on
the Property. All of the foregoing shall be known as “Property Insurance.”




The insurance carrier providing the insurance shall be qualified to write
Property Insurance in Colorado and shall be chosen by Wildcat.  All insurance
policies and renewals thereof shall include a standard mortgage clause in favor
of Lender.  In the event of loss, Wildcat shall give prompt notice to the
insurance carrier and Lender. Lender may make proof of loss if not made promptly
by Wildcat.




Insurance proceeds shall be applied to restoration or repair of the Property
damaged, provided such restoration or repair is economically feasible and the
security of this Deed of Trust is not thereby impaired. If such restoration or
repair is not economically feasible or if the security of this Deed of Trust
would be impaired, the insurance proceeds shall be applied to the sums secured
by this Deed of Trust, with the excess, if any, paid to Wildcat. If the Property
is abandoned by Wildcat, or if Wildcat fails to respond to Lender within 30 days
from the date notice is given in accordance with paragraph 16 (Notice) by Lender
to Wildcat that the insurance carrier offers to settle a claim for insurance
benefits, Lender is authorized to collect and apply the insurance proceeds, at
Lender's option, either to restoration or repair of the Property or to the sums
secured by this Deed of Trust.




Any such application of proceeds to principal shall not extend or postpone the
due date of the payment referred to in paragraph 4 (Payment of Principal and
Interest) or change the amount





Page 2 of 7







--------------------------------------------------------------------------------

of such payment. Notwithstanding anything herein to the contrary, if under
paragraph 18 (Acceleration; Foreclosure; Other Remedies) the Property is
acquired by Lender, all right, title and interest of Wildcat in and to any
insurance policies and in and to the proceeds thereof resulting from damage to
the Property prior to the sale or acquisition shall pass to Lender to the extent
of the sums secured by this Deed of Trust immediately prior to such sale or
acquisition.




All of the rights of Wildcat and Lender hereunder with respect to insurance
carriers, insurance policies and insurance proceeds are subject to the rights of
any holder of a prior deed of trust with respect to said insurance carriers,
policies and proceeds.




8.

Preservation and Maintenance of Property. Wildcat shall keep the Property in
good repair and shall not com­mit waste or permit impairment or deterioration of
the Property and shall comply with the provisions of any lease if this Deed of
Trust is on a leasehold. Wildcat shall perform all of Wildcat’s obligations
under any declarations, covenants, by-laws, rules, or other documents governing
the use, ownership or occupancy of the Property.




9.

Protection of Lender's Security. Except when Wildcat has exercised Wildcat’s
rights under paragraph 6 above, if Wildcat fails to perform the covenants and
agreements contained in this Deed of Trust, or if a default occurs in a prior
lien, or if any action or proceeding is commenced which materially affects
Lender's interest in the Property, then Lender, at Lender's option, with notice
to Wildcat if required by law, may make such appearances, disburse such sums and
take such action as is necessary to protect Lender's interest, including, but
not limited to:




(a)

any general or special taxes or ditch or water assessments levied or accruing
against the Property;




(b)

the premiums on any insurance necessary to protect any improvements comprising a
part of the Property;




(c)

sums due on any prior lien or encumbrance on the Property;




(d)

if the Property is a leasehold or is subject to a lease, all sums due under such
lease;




(e)

the reasonable costs and expenses of defending, protecting, and maintaining the
Property and Lender's interest in the Property, including repair and maintenance
costs and expenses, costs and expenses of protecting and securing the Property,
receiver’s fees and expenses, inspection fees, appraisal fees, court costs,
attorney fees and costs, and fees and costs of an attorney in the employment of
the Lender or holder of the certificate of purchase;




(f)

all other costs and expenses allowable by the evidence of debt or this Deed of
Trust, and




(g)

such other costs and expenses which may be authorized by a court of competent
jurisdiction.




Wildcat hereby assigns to Lender any right Wildcat may have by reason of any
prior encumbrance on the Property or by law or otherwise to cure any default
under said prior encumbrance.




Any amounts disbursed by Lender pursuant to this paragraph 9, with interest
thereon, shall become additional indebtedness of Wildcat secured by this Deed of
Trust. Such amounts shall be payable upon notice from Lender to Wildcat
requesting payment thereof, and Lender may bring suit to collect any amounts so
disbursed plus interest specified in paragraph 2(b)





Page 3 of 7







--------------------------------------------------------------------------------

(Notes; Other Obligations Secured). Nothing contained in this paragraph 9 shall
require Lender to incur any expense or take any action hereunder.




10.

Inspection. Lender may not make or cause to be made entries upon and/or
inspection of the Property without Wildcat's prior written permission.  




11.

Condemnation. The proceeds of any award or claim for damages, direct or
consequential, in connection with any condemnation or other taking of the
Property, or part thereof, or for conveyance in lieu of condemnation, are hereby
assigned and shall be paid to Lender as herein provided. However, all of the
rights of Wildcat and Lender hereunder with respect to such proceeds are subject
to the rights of any holder of a prior deed of trust.




In the event of a total taking of the Property, the proceeds shall be applied to
the sums secured by this Deed of Trust, with the excess, if any, paid to
Wildcat. In the event of a partial taking of the Property, the proceeds
remaining after taking out any part of the award due any prior lien holder (net
award) shall be divided between Lender and Wildcat, in the same ratio as the
amount of the sums secured by this Deed of Trust immediately prior to the date
of taking bears to Wildcat’s equity in the Property immediately prior to the
date of taking. Wildcat’s equity in the Property means the fair market value of
the Property less the amount of sums secured by both this Deed of Trust and all
prior liens (except taxes) that are to receive any of the award, all at the
value immediately prior to the date of taking.




If the Property is abandoned by Wildcat, or if, after notice by Lender to
Wildcat that the condemnor offers to make an award or settle a claim for
damages, Wildcat fails to respond to Lender within 90 days after the date such
notice is given, Lender are authorized to collect and apply the proceeds, at
Lender's option, either to restoration or repair of the Property or to the sums
secured by this Deed of Trust.




Any such application of proceeds to principal shall not extend or postpone the
due date of the payment referred to in paragraph 4 (Payment of Principal and
Interest) nor change the amount of such payment.




12.

Wildcat not Released.  Extension of the time for payment or modification of
amortization of the sums secured by this Deed of Trust granted by Lender to any
successor in interest of Wildcat shall not operate to release, in any manner,
the liability of the Wildcat, nor Wildcat’s successors in interest, from the
original terms of this Deed of Trust.  Lender shall not be required to commence
proceedings against such successor or refuse to extend time for payment or
otherwise modify amortization of the sums secured by this Deed of Trust by
reason of any demand made by Wildcat nor Wildcat’s successors in interest.




13.

Forbearance by Lender Not a Waiver. Any forbearance by Lender in exercising any
right or remedy hereunder, or otherwise afforded by law, shall not be a waiver
or preclude the exercise of any such right or remedy.




14.

Remedies Cumulative. Each remedy provided in the Notes and this Deed of Trust is
distinct from and cumulative to all other rights or remedies under the Notes and
this Deed of Trust or afforded by law or equity, and may be exercised
concurrently, independently or successively.




15.

Successors and Assigns Bound; Joint and Several Liability; Captions. The
covenants and agreements herein contained shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of Lender and Wildcat,
subject to the provisions of paragraph 24 (Transfer of the Property;
Assumption). All covenants and agreements of Wildcat shall be joint and several.
The captions and headings of the paragraphs in this Deed of Trust are for
convenience only and are not to be used to interpret or define the provisions
hereof.





Page 4 of 7







--------------------------------------------------------------------------------




16.

Notice. Except for any notice required by law to be given in another manner, (a)
any notice to Wildcat provided for in this Deed of Trust shall be in writing and
shall be given and be effective upon (1) delivery to Wildcat by hand or a
nationally-recognized overnight courier or (2) mailing such notice by
first-class U.S. mail, addressed to Wildcat at Wildcat’s address stated herein
or at such other address as Wildcat may designate by notice to Lender as
provided herein, and (b) any notice to Lender shall be in writing and shall be
given and be effective upon (1) delivery to Lender by hand or a
nationally-recognized overnight courier or (2) mailing such notice by
first-class U.S. mail, to Lender's address stated herein or to such other
address as Lender may designate by notice to Wildcat as provided herein. Any
notice provided for in this Deed of Trust shall be deemed to have been given to
Wildcat or Lender when given in any manner designated herein.




17.

Governing Law; Severability. The Notes and this Deed of Trust shall be governed
by the law of Colorado. In the event that any provision or clause of this Deed
of Trust or the Notes conflicts with the law, such conflict shall not affect
other provisions of this Deed of Trust or the Notes which can be given effect
without the conflicting provision, and to this end the provisions of the Deed of
Trust and Notes are declared to be severable.




18.

Acceleration; Foreclosure; Other Remedies. Except as provided in paragraph 24
(Transfer of the Property; Assumption), upon Wildcat’s breach of any covenant or
agreement of Wildcat in this Deed of Trust, or upon any default in a prior lien
upon the Property, (unless Wildcat has exercised Wildcat’s rights under
paragraph 6 above), at Lender's option, all of the sums secured by this Deed of
Trust shall be immediately due and payable ("Acceleration"). To exercise this
option, Lender may invoke the power of sale and any other remedies permitted by
law. Lender shall be entitled to collect all reasonable costs and expenses
incurred in pursuing the remedies provided in this Deed of Trust, including, but
not limited to, reasonable attorney’s fees.




If Lender invokes the power of sale, Lender shall give written notice to Trustee
of such election. Trustee shall give such notice to Wildcat of Wildcat’s rights
as is provided by law. Trustee shall record a copy of such notice as required by
law. Trustee shall advertise the time and place of the sale of the Property, for
not less than four weeks in a newspaper of general circulation in each county in
which the Property is situated, and shall mail copies of such notice of sale to
Wildcat and other persons as prescribed by law. After the lapse of such time as
may be required by law, Trustee, without demand on Wildcat, shall sell the
Property at public auction to the highest bidder for cash at the time and place
(which may be on the Property or any part thereof as permitted by law) in one or
more parcels as Trustee may think best and in such order as Trustee may
determine. Lender or Lender's designee may purchase the Property at any sale. It
shall not be obligatory upon the purchaser at any such sale to see to the
application of the purchase money.




Trustee shall apply the proceeds of the sale in the following order: (a) to all
reasonable costs and expenses of the sale, including, but not limited to,
reasonable Trustee’s and attorney’s fees and costs of title evidence; (b) to all
sums secured by this Deed of Trust; and (c) the excess, if any, to the person or
persons legally entitled thereto.




19.

Wildcat’s Right to Cure Default. Whenever foreclosure is commenced for
nonpayment of any sums due hereunder, the owners of the Property or parties
liable hereon shall be entitled to cure said defaults by paying all delinquent
principal and interest payments due as of the date of cure, costs, expenses,
late charges, attorney’s fees and other fees all in the manner provided by law.
Upon such payment, this Deed of Trust and the obligations secured hereby shall
remain in full force and effect as though no Acceleration had occurred, and the
foreclosure proceedings shall be discontinued.








Page 5 of 7







--------------------------------------------------------------------------------



20.

Assignment of Rents; Appointment of Receiver; Lender in Possession. As
additional security hereunder, Wildcat hereby assigns to Lender the rents of the
Property; however, Wildcat shall, prior to Acceleration under paragraph 18
(Acceleration; Foreclosure; Other Remedies) or abandonment of the Property, have
the right to collect and retain such rents as they become due and payable.




Lender or the holder of the Trustee’s certificate of purchase shall be entitled
to a receiver for the Property after Acceleration under paragraph 18
(Acceleration; Foreclosure; Other Remedies), and shall also be so entitled
during the time covered by foreclosure proceedings and the period of redemption,
if any; and shall be entitled thereto as a matter of right without regard to the
solvency or insolvency of Wildcat or of the then owner of the Property, and
without regard to the value thereof. Such receiver may be appointed by any Court
of competent jurisdiction upon ex pane application and without notice, notice
being hereby expressly waived.




Upon Acceleration under paragraph 18 (Acceleration; Foreclosure; Other Remedies)
or abandonment of the Property, Lender, in person, by agent or by
judicially-appointed receiver, shall be entitled to enter upon, take possession
of and manage the Property and to collect the rents of the Property including
those past due. All rents collected by Lender or the receiver shall be applied,
first, to payment of the costs of preservation and management of the Property,
second, to payments due upon prior liens, and then to the sums secured by this
Deed of Trust. Lender and the receiver shall be liable to account only for those
rents actually received.




21.

Release. Upon payment of all sums secured by this Deed of Trust, Lender shall
cause Trustee to release this Deed of Trust and shall produce for Trustee the
Notes. Wildcat shall pay all costs of recordation and shall pay the statutory
Trustee’s fees. If Lender shall not produce the Notes as aforesaid, then Lender,
upon notice in accordance with paragraph 16 (Notice) from Wildcat to Lender,
shall obtain, at Lender's expense, and file any lost instrument bond required by
Trustee or pay the cost thereof to effect the release of this Deed of Trust.




22.

Waiver of Exemptions. Wildcat hereby waives all right of homestead and any other
exemption in the Property under state or federal law presently existing or
hereafter enacted.




23.

Intentionally Left Blank.  




24.

Transfer of the Property; Assumption. The following events shall be referred to
herein as a “Transfer”: (i) a transfer or conveyance of title (or any portion
thereof, legal or equitable) of the Property (or any part thereof or interest
therein), (ii) the execution of a contract or agreement creating a right to
title (or any portion thereof, legal or equitable) in the Property (or any part
thereof or interest therein), (iii) an agreement granting a possessory right in
the Property (or any portion thereof), in excess of three (3) years, (iv) a sale
or transfer of, or the execution of a contract or agreement creating a right to
acquire or receive, more than fifty percent (50%) of the controlling interest or
more than fifty percent (50%) of the beneficial interest in Wildcat, (v) the
reorganization, liquidation or dissolution of Wildcat. Not to be included as a
Transfer are (i) the creation of a lien or encumbrance subordinate to this Deed
of Trust, (ii) the creation of a purchase money security interest for household
appliances, or (iii) a transfer by devise, descent or by operation of the law
upon the death of a joint tenant. At the election of Lender, in the event of
each and every transfer:




(a)

All sums secured by this Deed of Trust shall become immediately due and payable.




(b)

If a Transfer occurs and should Lender not exercise Lender's Acceleration option
pursuant to this paragraph 24 to Accelerate, Transferee shall be deemed to have
assumed all of the obligations of Wildcat under this Deed of Trust including all
sums secured hereby whether or not the instrument evidencing such conveyance,
contract or grant expressly so provides. This





Page 6 of 7







--------------------------------------------------------------------------------

covenant shall run with the Property and remain in full force and effect until
said sums are paid in full. Lender may without notice to Wildcat deal with
transferee in the same manner as with Wildcat with reference to said sums
including the payment or credit to transferee of any undisbursed reserve funds
on payment in full of said sums, without in any way altering or discharging
Wildcat’s liability hereunder for the obligations hereby secured.




(c)

Should Lender not elect Acceleration upon the occurrence of such Transfer then,
subject to (b) above, the mere fact of a lapse of time or the acceptance of
payment subsequent to any of such events, whether or not Lender had actual or
constructive notice of such Transfer, shall not be deemed a waiver of Lender's
right to make such election nor shall Lender be estopped therefrom by virtue
thereof. The issuance on behalf of Lender of a routine statement showing the
status of the loan, whether or not Lender had actual or constructive notice of
such Transfer, shall not be a waiver or estoppel of Lender's said rights.




25.

Wildcat’s Copy. Wildcat acknowledges receipt of a copy of this Deed of Trust.




EXECUTED BY BORROWER







ATTEST:







By: /s/ Roger Tichenor

     Roger Tichenor

     CEO

WILDCAT MINING CORPORATION

a Nevada corporation







By: /s/ Randall Oser

      Randall Oser

      President







STATE Nevada  )

)  ss.

COUNTY: Clark  )




The foregoing instrument was acknowledged before me this 28 day of January,
2012, by Randall Oser, the President of Wildcat Mining Corporation, on behalf of
the company; who is personally known to me or who has produced FL DL as
identification.




    /s/ Rebecca W. Atshe

Printed Name:   Rebecca W. Atshe

Notary Public

My Commission Expires:  2/21/2012

 

 

 

 

 

 

 

 

 

















Page 7 of 7





